Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
American Bank appeals from the district court’s order affirming the bankruptcy court’s determination that the lien held by American Bank against the property of Donna Marie Barnes-Duncan was void as a matter of state law. We have reviewed the briefs filed by the parties and the lower court records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. American Bank v. Barnes-Duncan, No. 8:08-cv-01976-RWT (D.Md. Sept. 24, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.